In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00024-CV




   IN THE INTEREST OF A.W. AND M.W., CHILDREN




         On Appeal from the 76th District Court
                 Titus County, Texas
               Trial Court No. 40,040




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                             ORDER

       This is an accelerated appeal from an order terminating Mother’s and Father’s parental

rights to A.W. and M.W. Monique A. McAllister, substitute court reporter in and for the 76th

Judicial District Court of Titus County, reported the trial proceedings in this matter. Appellants

recently filed a joint motion with this Court advising that the hearing on their motion for new trial

had not been transcribed and filed as part of the record in this matter and asking that the briefing

deadline previously set in this matter be withdrawn. The briefing schedule is hereby withdrawn.

A new briefing schedule will be established when the complete reporter’s record is filed.

       McAllister, as the court reporter in this case, is responsible for ensuring that the record is

timely transcribed and filed. Given the accelerated nature of this appeal, we hereby order

McAllister to file the record of the hearing on the parties’ joint motion for new trial with this Court

within five days of the date of this order, or on or before May 13, 2019.

       McAllister is admonished that, if the record of the new trial hearing is not filed on or before

the close of business on May 13 2019, we may begin contempt proceedings against her to show

cause why she should not be held in contempt of this Court for failing to obey its order.

       IT IS SO ORDERED.

                                                       BY THE COURT

Date: May 6, 2019




                                                  2